Third District Court of Appeal
                               State of Florida

                         Opinion filed October 14, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-319
                           Lower Tribunal No. 08-865
                              ________________


                                James Young,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Migna Sanchez-
Llorens, Judge.

     Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant Public
Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Nikole Hiciano, Assistant Attorney
General, for appellee.


Before ROTHENBERG, LAGOA and SCALES, JJ.

      PER CURIAM.
      We affirm Appellant James Young’s conviction without prejudice to the

Appellant filing a timely motion for post-conviction relief pursuant to rule 3.850 of

the Florida Rules of Criminal Procedure.




                                           2